Opinion issued July 12, 2016




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-15-00419-CV
                             ———————————
                        VERONICA COOPER, Appellant
                                          V.
                    GOOSE CREEK CONSOLIDATED
                INDEPENDENT SCHOOL DISTRICT, Appellee


                    On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Case No. 2010-83245


                           MEMORANDUM OPINION

      Appellant, Veronica Cooper, filed an affidavit of indigence in the trial court,

seeking to proceed with this appeal without advance payment of costs. See TEX. R.

APP. P. 20.1(c)(1). The affidavit was contested, and the trial court sustained the

contest, finding that the affidavit was not filed in good faith, and ordering appellant
to pay 40% of the costs related to her appeal, including the costs related to the clerk’s

record and the reporter’s record. Nevertheless, appellant has not paid, or made

arrangements to pay, the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See id. Accordingly, we dismiss the appeal for want of

prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b). We dismiss any pending motions

as moot.

                                   PER CURIAM

Panel consists of Justices Higley, Bland, and Massengale.




                                           2